DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim limitation “a media file editor module for encoding cues at one or more locations within a media file” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The function for encoding cues at one or more locations within a media file does not disclose the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Accordingly claims 17-20 are dependent and rejected with AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
3.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim Objections

4.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbuch (USPPGPub N 20130212477, referred to as Averbuch).
Regarding claims 1 and 16:
A method for playback of media files on a media player, comprising the steps of: 
Averbuch teaches retrieving a media file from a file location, (Averbuch, the system includes the process of identifying and marking the relative location of specific objects within digital media, abstract); 
Averbuch teaches initiating playback of the media file and displaying content on a media player display, (Averbuch, the digital media reproduction device 10 can be selected from any visual processing device capable of playing video, [0017], Fig. 1/items 8 and 10); 
Averbuch teaches detecting a first encoded cue at a location in the media file, (Averbuch, the video embedded entities are objects, and other concepts such as products, locations, semantic and abstract contexts related to objects or other distinct content within the encoded video, [0019], the metadata file contains a list of different markers that define an item. For example, one of the markers may be a timecode, which is in synch with the timecode of the media reproduction device. Other markers may include information about specific products featured in the media content, a product-id, and the information about a hotspot area of the video embedded entities, [0033]); 
Averbuch teaches displaying an interaction overlay element associated with the first encoded cue on the media player display while the media file is playing, (Averbuch, an interactive marketing system allows the viewer to pick objects within digital video content for immediate or subsequent consideration, [0006], he media reproduction device 10 to display and interact with objects and concrete concepts embedded/displayed within the encoded video through the user interface 16, [0020]); 
Averbuch teaches detecting a user input associated with the interaction overlay element, (Averbuch, the graphical video overlay, which visually shows the viewer/user the interactive areas of the video, and at any time during the playback, the user can select a displayed icon with an object of interest, [0029], [0030]); and, 
Averbuch teaches initiating the display of a transaction overlay element for detecting further user inputs within the media player display, (Averbuch, the purchase order, if this is the functionality the user is performing on the items. The order includes the product(s) (items or video embedded entities) he/she wants to purchase, personal account information including shipping and billing addresses. The transaction between the user and the service provider and all these stored information are preferably stored and/or transmitted in the art recognized encryption and security protocols, [0037]).
Regarding claim 2:
Averbuch teaches a method according to claim 1, further comprising the step of detecting a second encoded cue at a subsequent location in the media file and removing the interaction overlay element from the media player display in response, (Averbuch, the time stamp defines when the marker appears and the duration of the marker's appearance on the visualized video content relative to the video time frame and encoding, [0032]; for the duration the object appears on the screen, the hotspot tracks the object, [0046], Fig. 7A/item 303).
Regarding claim 3:
Averbuch teaches a method according to claim 1, wherein playback of the media file is paused when a user input associated with the interaction overlay element is detected, (Averbuch, the user may click on the "info" key, to pause the media reproduction device playback operation, he user can also pause the video playback, then tab through the visible tags that describe a particular item and highlight the desired item [0036]).
Regarding claim 4:
Averbuch teaches a method according to claim 1, wherein playback of the media file is resumed upon completion or termination of a transaction within the media player display, (Averbuch, Figs. 7A, B/item 305).
Regarding claims 5 and 18:
Averbuch teaches a method according to claim 1, wherein the interaction overlay element is associated with the displayed content of the media file, (Averbuch, the relationship between the composer tool 200 and the interactive CMS 100, [0046]).
Regarding claims 6 and 20:
Averbuch teaches a method according to claim 1, wherein the transaction overlay element is an e-commerce transaction interface, (Averbuch, a service provider provides commercial product(s), [0008], the service provider 2 may also provide user services such as e-commerce gateways, [0030], [0031]).
Regarding claim 7:
Averbuch teaches a method according claim 1, wherein the transaction overlay element relates to a transaction consisting of one or more of: a data submission form, purchasing an item, making a booking, making a donation, and registering for a service, (Averbuch, the downloaded information can be product catalogs, commercial advertisements, marketing promotions or the entertainment package(s) the user purchased, [0031]).
Regarding claim 8:
Averbuch teaches a method according to claim 1, wherein the media file is one of a music video, a film, an advertisement, and a video clip, (Averbuch, movie, audio data, music, [0031]).
Regarding claim 9:
Averbuch teaches a method according to claim 1, wherein the media file is a rich media file, (Averbuch, application that allows users to view the videos and interact with the overlaid information prepared with the CMS and the composer tool during the playback, [0029]).
Regarding claim 10:
Averbuch teaches a method according to claim 1, wherein the first encoded cue includes one or more of an interaction overlay element title, a transaction type, a product/service identifier, a start time for displaying interaction overlay, and an end time to stop displaying the interaction overlay element, (Averbuch, the graphical video overlay, which visually shows the viewer/user the interactive areas of the video, [0029]).
Regarding claims 11 and 17:
Averbuch teaches a method according to claim 1, wherein the first encoded cue includes metadata tags which identify one or more of an external integration module, a commerce API, a content API, a payment provider, and a content delivery network, (Averbuch, content integration and delivery system, abstract).
Regarding claim 12:
Averbuch teaches a method according to claim 11, wherein the metadata is encoded using FFmpeg software together with a JSON string encoding scheme, (Averbuch, create structures in XML, JSON for encoded content identified as one or more of MPEG, MPEG-2, MPEG-4, [0025], [0017]).
Regarding claims 13 and 19:
Averbuch teaches a method according to claim 1, wherein the media player is configured to communicate with one or more external transaction services, (Averbuch, Fig. 1).
Regarding claim 14:
Averbuch teaches a method according to claim 13, wherein the one or more external transaction services includes a payment provider, (Averbuch, the user has already registered his account with the service provider, the user turns on both display device and the media reproduction device, and connects the media reproduction device to the Internet, [0036], Fig. 2).
Regarding claim 15:
Averbuch teaches a computer program product comprising instructions for performing the method of any preceding claim, (Averbuch, the system hands the control to the regular media reproduction device interface software to run the regular video media functions, [0036], [0040]).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 3, 2022